DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 8-9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenoy (US 2014/0341547 A1 – hereinafter Shenoy).
Regarding claim 1, Shenoy discloses an apparatus (Fig. 1) comprising: at least one processor ([0084] – a processor to execute program codes); and at least one memory including computer program code ([0085] – a memory coupled to the processor storing a program codes to be executed by the processor), the at least one memory and the computer program code configured to, with the at least one processor ([0084]-[0085] – causing the apparatus to perform audio stabilization routines), cause the apparatus to perform at least the following: receive image information comprising a visual representation of a scene and audio information comprising at least one sound source (Figs. 2-3; [0096]; [0118]-[0119] – receiving image information comprising visual representation of a scene from camera/cameras and audio information comprising sound sources, e.g. S1, S2, and S3 as shown in Figs. 8-9, from microphones); determine an axis of interest within the visual representation of the scene, the axis of interest being associated with the at least one sound source ([0072]-[0073]; Figs. 7-8 – determining an axis from S2 to S3); determine, with respect to the axis of interest, an audio rendering axis associated with a first audio channel and a second audio channel (Figs. 7-8; [0072] – determining audio rendering axis as the axis defined by the line at the center of the camera view, the rendering axis is associated with at least two audio channels as further described at least [0099] and [0101]), the first audio channel and the second audio channel comprising respective audio signals relating to the at least one sound source ([0099]; [0101] – the audio channels representing the acoustic signal defining the sound field defined by the one or more sound sources); determine a default rendering axis for the image information and the audio signals ([0073] – determining a default rendering axis as the axis defined by the facing direction from a listener or alternatively the default rendering axis is the axis from the source S1 to the listener); and determine alignment control information for aligning the default rendering axis and the audio rendering axis ([0074]; [0076]; Figs. 8-9 – determining the angle between the rendering axis and the default rendering axis, the angle α shown in Figs. 8-9).
	Regarding claim 2, Shenoy also discloses the alignment control information comprises information for changing the orientation of the default rendering axis (Figs. 8-9 -  changing the orientation of the axis from the source S1 to the listener).
Regarding claim 3, Shenoy also discloses the alignment control information comprises information for changing the orientation of the audio rendering axis (Figs. 8-9 -  changing the orientation of the audio rendering axis, i.e. the axis defined by the line at the center of the camera view to facing direction of the listener).
Regarding claim 4, Shenoy also discloses the alignment control information comprises an angle between the default rendering axis and the audio rendering axis, and a direction of rotation ([0074]; [0076] – the rotational angle α and a direction of rotation so that a correct rotation can be performed as shown in Figs. 8-9).
Regarding claim 5, Shenoy also discloses the audio rendering axis and the axis of interest comprise a virtual axis ([0072]-[0073]; Figs. 8-9 – the axes are virtual, not physical).
Regarding claim 6, Shenoy also discloses the audio rendering axis comprises an axis orthogonal to the axis of interest ([0072]-[0073] – in case the sources S2 and S3 are located at 45o from S1 shown in Figs. 8-9).
	Regarding claim 8, Shenoy also discloses the apparatus is further caused to determine the alignment control information for a first image frame and a second image frame ([0020]; [0023]; [0074]; [0076] – determining angle of rotation, which is the alignment control information for a video, which comprises at least two image frames).
Regarding claim 9, Shenoy also discloses the apparatus is further caused to determine the alignment control information for a part of the image information ([0020]; [0023]; [0074]; [0076] – determining angle of rotation, which is the alignment control information for a video, which comprises at least a part of an image frame). 
Regarding claim 12, Shenoy also discloses the apparatus is further caused to associate the alignment control information with a file comprising the image information or the audio signals ([0161]-[0162]). 
Regarding claim 13, Shenoy also discloses the apparatus is further caused to provide the alignment control information to a media player configured to render the audio signals and the image information ([0082]; [0086]; [0101] – providing information for presentation).
Claim 14 is rejected for the same reason as discussed in claim 1 above.
Claim 15 is rejected for the same reason as discussed in claim 2 above.
Claim 16 is rejected for the same reason as discussed in claim 3 above.
Claim 17 is rejected for the same reason as discussed in claim 4 above.
Claim 18 is rejected for the same reason as discussed in claim 5 above.
Claim 19 is rejected for the same reason as discussed in claim 6 above.
Claim 20 is rejected for the same reason as discussed in claim 1 above in view of Shenoy also disclosing a non-transitory computer readable medium comprising program instructions stored thereon for performing at least the recited operations ([0085] – a memory coupled to the processor storing a program codes to be executed by the processor).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shenoy as applied to claims 1-6, 8-9, and 12-20 above.
Regarding claim 10, see the teachings of Shenoy as discussed in claim 1 above. However, Shenoy does not disclose the image information comprises an omnidirectional image or video. 
An omnidirectional image or video is well known in the art.
Official Notice is taken that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate an omnidirectional image or video into the apparatus taught by Shenoy to provide 360o video presentation to viewers, thus enhancing viewer’s viewing experience.
Regarding claim 11, see the teachings of Shenoy as discussed in claim 1 above. However, Shenoy does not disclose the first audio channel comprises a left audio channel and the second audio channel comprises a right audio channel.
A left audio channel and a right audio channel are well known in the art.
Official Notice is taken that one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate left audio channel and a right audio channel into the apparatus taught by Shenoy to provide audio stabilization for video images with commonly used stereo channels.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shenoy as applied to claims 1-6 and 8-20 above, and further in view of Donaldson (US 2015/0189455 A1 – hereinafter Donaldson).
	Regarding claim 7, see the teachings of Shenoy as discussed in claim 1 above. However, Shenoy does not disclose determining the axis of interest comprises analyzing at least a portion of the image information.
	Donaldson discloses determining an axis of interest comprises analyzing at least a portion of image information ([0056]).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Donaldson into the apparatus taught by Shenoy to automatically determine the positions and directions of audio sources that are needed for the audio stabilizing process.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484